NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALISON LORRAINE HATHEWAY,                       No. 20-16126

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05610-DLR

 v.
                                                MEMORANDUM*
AILEEN DEFEO,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Alison Lorraine Hatheway appeals pro se from the district court’s order

dismissing her action alleging federal and state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s sua sponte dismissal under Federal Rule of Civil



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir.

1987). We affirm.

      The district court properly dismissed Hatheway’s action sua sponte after

giving Hathaway “notice of its sua sponte intention to invoke Rule 12(b)(6) and

afford[ing her] an opportunity to . . . submit a written memorandum in opposition

to such motion[.]” Wong v. Bell, 642 F.2d 359, 362 (9th Cir. 1981) (citation and

internal quotation marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” (citation and

internal quotation marks omitted)).

      AFFIRMED.




                                            2                                      20-16126